Per Curiam.
This matter is before us on the motion for rehearing of the appellant regarding our opinion reported at Steele v. Sedlacek, 261 Neb. 794, 626 N.W.2d 224 (2001). The appellant argues that the district court should, after remand, direct a verdict in favor of the appellant on the issue of liability and limit the new trial to the issue of damages. We agree.
We overrule the motion for rehearing, but substitute for the present paragraph following the heading “Conclusion,” id. at 800, 626 N.W.2d at 229, the following paragraph:
*2For the reasons set forth herein, we reverse the decision of the Court of Appeals, and we remand the cause to the Court of Appeals with directions to further remand the cause to the trial court, with directions to enter a directed verdict in favor of Charles’ estate on the issue of liability and conduct a new trial on the issue of damages only.
Former opinion modified. Motion for rehearing overruled.